Citation Nr: 0002741	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-17 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for chronic low lumbar 
strain.

2.  Entitlement to service connection for cervical spine 
sprain syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for 
compression fracture of T5, 6, and 7 prior to December 14, 
1998.

4.  Entitlement to an evaluation in excess of 20 percent for 
compression fracture of T5, 6, and 7 since December 14, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1979.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted service connection for compression 
fracture of T5, 6, and 7 and assigned a 10 percent 
evaluation, and denied entitlement to service connection for 
chronic lumbar strain and cervical spine sprain syndrome.  By 
rating action of February 1999, the evaluation assigned for 
the veteran's thoracic spine fracture was increased to 20 
percent.  


FINDINGS OF FACT

1.  Medical evidence of a nexus between chronic low lumbar 
strain and the veteran's period of service has not been 
submitted.

2.  Medical evidence of a nexus between cervical spine sprain 
syndrome and the veteran's period of service has not been 
submitted.

3.  Prior to December 14, 1998, the veteran's compression 
fracture of T5, 6, and 7 was manifested by tenderness and 
minimal compression of that area.

4.  From December 14, 1998, the veteran's compression 
fracture of T5, 6, and 7 is productive of mild compression 
deformity with degenerative changes.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for chronic low lumbar strain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for cervical spine sprain syndrome is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The schedular criteria for an evaluation in excess of 
10 percent prior to December 14, 1998 for compression 
fracture of T5, 6, and 7 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 4.71, Diagnostic Codes 
5285-5291 (1999).

4.  The schedular criteria for an evaluation in excess of 
20 percent from December 14, 1998 for compression fracture of 
T5, 6, and 7 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. 4.71, Diagnostic Codes 5285-5291 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for compression fracture of T5, 6, and 7 in a 
rating decision dated in August 1997 and assigned a 
10 percent rating effective from February 16, 1996.  At that 
time, the RO considered the veteran's service medical records 
and findings from an 
August 1997 VA examination.  Included in the veteran's 
service medical records is an enlistment examination dated in 
February 1975 that is silent for any findings pertinent to 
the veteran's current claims.  In clinical entries dated in 
October 1977, the record supports that the veteran was 
involved in a motor vehicle accident, at which time he was 
treated for tenderness over the midline of the mid thoracic 
area.  No other mention of injury to the back is of record, 
neither to the cervical nor the lumbar area.  An x-ray dated 
in December 1977 of the thoracic and lumbar spine showed 
minimal compression of T5, 6, and 7 superior and anterior 
corners of vertebral bodies.  An examination conducted at 
separation from service in February 1979 is devoid of any 
relevant notations, findings, or complaints.

From January to February 1996, the veteran was hospitalized 
for alcohol dependence.  During that period of time, the 
veteran complained of low back pain that reportedly began in 
service, but apparently had never been treated.  On 
examination, the examiner diagnosed probable left L5 
spondylolisthesis and sclerosis at the right L5 pars 
interarticularis.  

VA examination conducted in August 1997 discloses the 
veteran's history of an inservice accident.  During the 
examination the veteran reported that the pain in his lower 
back and cervical areas had persisted over the years.  He 
stated that prolonged standing, sitting, climbing stairs, and 
pushing a lawnmower specifically aggravated the neck and back 
pain.  The veteran further reported problems with heavy 
lifting and inability to run or jog.  

On examination, as related to the lumbosacral spine, the 
examiner noted straight leg raising was negative bilaterally 
at 90 degrees.  There was no sciatic notch tenderness.  The 
veteran was nine inches from toe touching.  Forward flexion 
at 95 degrees produced mild spasms in the L2 through L5 
areas, as did lateral flexion at 30 degrees.  Forward flexion 
to 65 degrees produced some low cervical spine pain and some 
mild bilateral paravertebral spasm.  Sensory perception was 
intact over the buttocks and both lower extremities.  
Diagnoses rendered were chronic low lumbar strain syndrome 
with chronic pain, mild paravertebral spasm and mildly 
reduced range of motion with recurrent radiculopathy; and 
chronic cervical spine sprain syndrome with recurrent low 
cervical spine pain and mild range of motion without 
radiculopathy.  

An x-ray study of the cervical spine conducted in August 1997 
revealed an impression of mild spondylolysis and degenerative 
disc disease without fracture or subluxation.  X-ray studies 
of the lumbar area disclosed normal alignment with minimal 
productive changes at the L5-S1.  The veteran's reported 
prior diagnosis of spondylolysis at L5 was not appreciated on 
that study.

VA x-ray studies conducted of the lumbosacral spine in 
December 1998 revealed that the height of the vertebral 
bodies was normal and the intervertebral disc spaces were 
fairly well maintained.  Endplate hypertrophic changes were 
evident in the L3 to L5.  The physiologic lumbar lordosis was 
straightened.  There was no evidence of pars interarticularis 
defect bilaterally.  The impression rendered was mild 
degenerative changes related to muscle spasms.  As to the 
thoracic spine, the height of the T5 vertebral body was 
slightly decreased, noted as a mild compression deformity.  
Degenerative changes were seen at that level.  There was no 
evidence of paravertebral soft tissue swelling.  The 
pedicles, transverse and spinous processes were intact.  
Endplate hypertrophic changes were seen indicative of mild 
degenerative changes.  The impression noted was possible mild 
compression chronic deformity of the T5 vertebral body with 
mild degenerative changes.

In December 1998, the veteran also underwent a VA 
examination, at which time the examiner recited the veteran's 
past medical history.  At the time of the examination, the 
veteran complained of stiffness and pain precipitated by cold 
weather.  On examination, the examiner noted that pain was 
elicited by palpating the paraspinals from the upper lumbar 
to the upper thoracic area.  No postural abnormalities were 
evident and the musculature of the back was well developed.  
No neurological deficiencies were indicated in the upper or 
lower extremities.  Gross range of motion measurements showed 
mid-thoracic flexion and extension of approximately five 
degrees with lateral bending to the right and left and 
rotation to the right and left of approximately six degrees.  
The diagnoses rendered were compression fracture of the T5 
vertebral body and degenerative changes of the thoracic and 
lumbosacral spine.


Analysis

The issues in this case are entitlement to service connection 
for both chronic low lumbar strain and chronic cervical spine 
sprain syndrome, as well as entitlement to an evaluation in 
excess of 10 percent prior to December 14, 1998 for residuals 
of compression fracture of T5, 6, and 7 and entitlement to an 
evaluation in excess of 20 percent since December 14, 1998 
for residuals of compression fracture of T5, 6, and 7.  These 
matters will be addressed separately below.

Service connection

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

Prior to making a determination on the merits of entitlement 
to service connection, it is incumbent upon the veteran to 
establish a well grounded claim.  A well grounded claim is a 
meritorious claim, one capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, and hereinafter 
referred to as Court) requires that in order for a claim to 
be well grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498 (1995); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'd sub nom. Epps v. 
Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In this case, the veteran has failed to establish a well 
grounded claim with respect to both his claim of entitlement 
to service connection for chronic low lumbar strain and for 
cervical spine sprain syndrome.  Essentially, the veteran has 
not presented competent medical evidence of a nexus between 
any post-service lumbar and cervical back disorders and his 
period of active military service.  See Caluza v. Brown, 7 
Vet. App. 498, 506.

Specifically, as noted above, the veteran's service medical 
records do not reflect residual disability of the lumbar area 
or cervical spine so as to demonstrate inservice incurrence.  
Id.  The veteran's service medical records include both an 
enlistment examination in 1975 and a separation examination 
in 1979, both of which are silent for any pertinent 
notations, findings, or complaints.  While the record 
supports medical entries dated in October 1977 of treatment 
for tenderness over the midline of the mid thoracic area due 
to a motor vehicle accident, there is no indication of other 
injury to the back at that time.  In other words, the service 
medical records do not support that the veteran injured the 
cervical or lumbar area in service.  In December 1977, the 
veteran's x-ray study demonstrated minimal compression of T5, 
6, and 7 superior and anterior corners of vertebral bodies.  
No findings with respect to the lumbar or cervical spine were 
indicated at that time.  Thus, in this respect, the veteran 
fails to establish a well grounded claim.  Id.  

Moreover, there are no clinical data relevant to the 
veteran's service connection claims until complaints of low 
back pain noted in the VA hospital report for admission in 
January 1996.  Although the examiner diagnosed probable 
spondylolysis of the L5 area, neither the hospitalization 
itself nor the discharge diagnoses related to treatment of 
lumbar or cervical problems.  Moreover, the hospitalization 
occurred over 20 years from the veteran's discharge from 
service.  Thus, in this regard as well, the veteran has 
failed to establish a medical nexus between any post-service 
lumbar and cervical disabilities and his period of service.  
Id.

Furthermore, VA x-ray studies and examination reports dated 
in August 1997 revealed diagnoses of chronic low lumbar 
strain syndrome and chronic cervical spine sprain syndrome; 
however, those diagnoses were not linked in any medical way 
to the veteran's period of service.  The Board notes here 
that evidence that requires medical knowledge, such as in 
this case, must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
although the veteran complained of persistent lower back and 
cervical neck disorders that reportedly had existed for many 
years, such statements, in and of themselves, do not equate 
to competent medical evidence for the purpose of establishing 
a well grounded claim.  Id.  Moreover, the veteran has not 
proven that he is medically competent, skilled, or qualified 
so that his assertions are deemed medically valid.  Id.  
Therefore, the absence of medical evidence to relate the 
veteran's post-service lumbar and cervical back disabilities 
to his period of service necessarily means that the veteran 
has failed to provide evidence of the requisite medical 
nexus, and as such, does not establish a well grounded claim.  
Caluza at 506.

Thus, in light of the above-noted clinical evidence, the 
evidence does not support well grounded claims.  The veteran 
has not provided competent medical evidence that his post-
service lumbar strain and cervical spine sprain syndrome 
relate in any way to his period of service.  Failure to 
provide the required statutory elements results in a denied 
claim.  Further, despite the fact that the Board reached a 
decision on the veteran's service connection claims on 
different grounds than those the RO considered, that is, 
whether the veteran's appeal is well grounded versus whether 
he is entitled to prevail on the merits, the veteran has in 
no way been prejudiced by the Board's approach.  Assuming 
that the veteran's claim was well grounded, the RO extended 
greater consideration to him than was warranted under these 
particular factual circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Moreover, the Board stresses that the duty to assist the 
veteran is triggered solely upon the submission of a well 
grounded claim.  As the Board concludes that the veteran's 
claims of service connection are not well grounded, such duty 
does not arise in this case.  38 U.S.C.A. § 5107.

Increased ratings

At the outset, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, in view of the veteran's 
disagreement with the initial grant of service connection and 
assigned 10 percent evaluation for residuals of compression 
fracture of T5, 6, and 7, the record in its entirety will be 
reviewed in making a final determination.  Id.  Further, in 
cases such as this one, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. 

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

The veteran's residuals of a compression fracture of the 
thoracic area involving T5, 6, and 7 currently is rated 
pursuant to Diagnostic Codes 5285-5291.  38 C.F.R. § 4.71, 
Diagnostic Codes 5285, 5291 (1999).  Essentially, the 
diagnostic code that relates to residuals of a fractured 
vertebra, that is, Diagnostic Code 5285, directs that in 
cases without cord involvement; or abnormality requiring the 
use of a neck brace, the particular disability merits a 
60 percent evaluation.  38 C.F.R. § 4.71, Diagnostic Code 
5285.  Otherwise, in other cases, residuals of a fractured 
vertebra should be rated according to definite limitation of 
motion or muscle spasm, in which case an added 10 percent is 
assigned for demonstrable deformity of the vertebral body.  
Id.  

Diagnostic Code 5291 relates to limitation of motion of the 
dorsal spine and provides for a 10 percent rating both for 
moderate and severe limitation.  38 C.F.R. § 4.71, Diagnostic 
Code 5291 (1999).  

In light of these regulations, prior to December 14, 1998, 
the evidence does not support that the veteran's thoracic 
disability merits an evaluation greater than 10 percent.  
Specifically, there is no medical evidence to substantiate 
limitation of motion or other impairment to such an extent 
that an assignment in excess of 10 percent is warranted prior 
to that time.  For example, during VA examination dated in 
August 1997, there were no clinical findings attributable to 
the thoracic spine or to the compression fractures that the 
veteran experienced in service.  Furthermore, x-ray studies 
conducted in August 1997 demonstrated normal alignment, no 
disc space narrowing, and minimal changes of anterior 
spondylolysis.  

As noted above, there was no evidence of fracture, 
dislocation, or mass lesions identified.  Thus, in this 
respect, the veteran has not submitted evidence of continued 
deformity of the vertebral body or limitation of motion in 
the thoracic area.  However, based on prior findings of 
vertebral deformity due to the compression fractures of T5, 
6, and 7 at the time of the motor vehicle accident, the 
10 percent evaluation is warranted.  Such rating essentially 
is merited under the premise that all reasonable doubt should 
be resolved in favor of the veteran, see 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  Given that there 
is no clinical evidence to refute that vertebral deformity 
existed prior to December 14, 1998, the 10 percent evaluation 
is therefore warranted.  Id. 

However, due to the absence of pertinent clinical findings 
before December 14, 1998 to support impairment in the range 
of motion of the thoracic spine necessarily means that the 
veteran's back disability from compression fractures of T5, 
6, and 7 does not merit an evaluation greater than 10 percent 
prior to that time.  38 C.F.R. § 4.71, Diagnostic Code 5285-
5291.  Even for slight limitation of motion, Diagnostic Code 
5291 does not provide for a compensable evaluation.  
38 C.F.R. § 4.71, Diagnostic Code 5291.  Thus, the 10 percent 
evaluation solely based on previous evidence of deformity of 
the vertebral body is the appropriate rating prior to 
December 14, 1998.

Moreover, since December 14, 1998, the veteran's thoracic 
disability is not productive of impairment greater than that 
associated with a 20 percent evaluation under the current 
diagnostic codes.  38 C.F.R. § 4.71, Diagnostic Codes 5285-
5291.  Overall, clinical findings from the most recent VA 
examination conducted in December 1998 are indicative of back 
impairment to the extent supported by the rating criteria 
relative to the current 20 percent rating.  Id.  
Significantly, the examiner noted some pain on palpation of 
the paraspinals from the upper lumbar to upper thoracic area.  
Further, some limitation in the range of motion was also 
reported.  Therefore, based on these objective findings and 
in light of the veteran's complaints of continued pain in the 
thoracic spine, an evaluation of 20 percent is the 
appropriate one after December 14, 1998.  Id.  

Overall, there is no medical evidence to substantiate an 
evaluation higher than 20 percent since December 14, 1998.  
In particular, the 20 percent evaluation from December 14, 
1998 encompasses the noted limitation of motion and 
complaints of stiffness and pain, evidenced on palpation of 
the thoracic spine, as well as the x-ray findings of mild 
chronic compression deformity as indicated above in the 
December 1998 study.  The highest evaluation available for 
limitation of motion of the dorsal spine is 10 percent.  
38 C.F.R. § 4.71, Diagnostic Code 5291.  Such evaluation 
extends to severe limitation.  Id.  

Further, pursuant to Diagnostic Code 5285 that pertains to 
residuals of fractured vertebra, a 10 percent evaluation is 
assigned where there is demonstrable deformity of the 
vertebral body where there is evidence of limitation of 
motion.  38 C.F.R. § 4.71, Diagnostic Code 5285.  Clearly the 
veteran's residuals of compression fracture of T5, 6, and 7 
do not merit the next higher evaluation available under 
Diagnostic Code 5285 of 60 percent.  As indicated herein, 
Diagnostic Code 5285 provides that for abnormality requiring 
the use of a neck brace, the veteran's back disability would 
warrant a 60 percent evaluation.  38 C.F.R. § 4.71, 
Diagnostic Code 5285.  Otherwise, only a 10 percent 
evaluation is available under this code for evidence of 
demonstrable deformity.  Id.  

Thus, in view of the clinical evidence of record, the rating 
criteria most definitely do not support an assignment greater 
than 20 percent under these diagnostic codes.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5285-5291.  However, the Board 
acknowledges that the assignment of a diagnostic code depends 
entirely on the factual circumstances of a specific case.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another code based on such 
factors as the veteran's relevant past medical history, 
current diagnosis, and demonstrated symptomatology.  A change 
in a diagnostic code by VA must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Nonetheless, 
in this veteran's case, other potentially applicable 
diagnostic codes related to the back do not provide for a 
rating in excess of 20 percent after December 14, 1998.  

In particular, the next higher evaluation of 30 percent 
relevant to the dorsal spine requires clinical data 
supportive of unfavorable ankylosis.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5288 (1999).  In this veteran's case, he has 
neither contended nor submitted competent evidence of 
ankylosis of the dorsal spine.  Thus, such diagnostic code 
does not apply to this veteran's back disability.  

Further, Diagnostic Code 5293 relates to intervertebral disc 
syndrome and thus, although a 40 percent evaluation is 
available under this diagnostic code.  The evidence does not 
suggest that he has symptomatology consistent with the 
criteria for a higher evaluation under this code.  
38 C.F.R. 4.71(a), Diagnostic Code 5293 (1999).  Therefore, 
Diagnostic Code 5293 does not provide any higher evaluation.  
Id.  
Additionally, the Board recognizes that under 38 C.F.R. 
§ 4.10 (1999), in cases of functional impairment, evaluations 
are to be based upon the lack of usefulness, and medical 
examiners must furnish a full description of the effects of 
the disability upon the veteran's ordinary activity; this 
requirement is in addition to the etiological, anatomical, 
pathological, and prognostic data required for ordinary 
medical classification.  However, in this case, there are no 
data to support that the veteran's back disability is 
appreciative of functional impairment.  The examination 
report dated in December 1998 reveals no evidence of 
musculature abnormalities or lack of development.  Further, 
the veteran's complaints appear to consist of stiffness and 
pain elicited by cold weather and such symptomatology does 
not seem to affect the veteran's ability to function overall.  
Thus, in spite of 38 C.F.R. § 4.10, there is no evidence of 
record to substantiate functional impairment overall.  Id. 

Moreover, in cases involving musculoskeletal disability, the 
elements to be considered include the ability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id.  Again, the clinical evidence of 
record does not disclose results indicative of impairment of 
the thoracic spine to the effect of functional loss, 
deformity, or pain. 

Additionally, the Board does acknowledge the veteran's 
assertions of pain and discomfort and his statements that the 
current rating does not adequately address his back 
disability.  Nonetheless, there is no indication in the 
record that the veteran is sufficiently skilled, trained, or 
otherwise qualified to render a medical opinion competent.  
See supra Espiritu v. Derwinski, 2 Vet. App. 492.  Thus, his 
allegations are not considered competent medical evidence so 
as to support an increased evaluation for this thoracic 
spinal disability.  Id.  

Therefore, pursuant to VA law that requires that all 
reasonable doubt as to any relevant matter be resolved in 
favor of the veteran, the Board concludes that upon review of 
the record in its entirety, objective findings and clinical 
data do not support an increased evaluation in excess of 
20 percent after December 14, 1998 for the veteran's 
residuals of compression fractures of T5, 6, and 7.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 38 C.F.R. 
§ 4.71, Diagnostic Codes 5285-5291.


ORDER

Service connection for chronic low lumbar strain is denied.

Service connection for cervical spine sprain syndrome is 
denied.

Entitlement to an evaluation in excess of 10 percent prior to 
December 14, 1998 for residuals of compression fracture of 
T5, 6, and 7 is denied.

Entitlement to an evaluation in excess of 20 percent since 
December 14, 1998 for residuals of compression fracture of 
T5, 6, and 7 is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

